UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 2/28/2011 - 1- FORM N-CSR Item 1. Reports to Stockholders. - 2- Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Research Growth Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Research Growth Fund, Inc., covering the 12-month period from March 1, 2010, through February 28, 2011. Equities have fared quite well during the reporting period, despite recent market volatility stemming from developments in overseas markets.The U.S. stock market has rallied consistently since the fall, when a new round of monetary stimulus and the extension of the 2001 Job Growth and Reconciliation Act federal tax rates improved market confidence and reduced the fears of a recessionary double-dip. Market sectors that tend to be sensitive to macroeconomic changes performed particularly well, while traditionally defensive industry groups generally lagged market averages. Small- and midcap stocks typically gained more value, on average, than their larger-cap counterparts as investors looked forward to better business conditions for growing companies. We currently expect the U.S. economy to gain a moderate degree of momentum over the remainder of 2011 as the latest unemployment figures and benign inflationary pressures appear favorable to equities over the near term. However, in the wake of recent gains, we believe that selectivity will become a more important determinant of investment success.We favor companies with higher growth potential, and we also are optimistic about the prospects of high-quality companies with ample cash reserves capable of generating dividend increases and share buybacks. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that 2011 has in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2010, through February 28, 2011, as provided by Elizabeth Slover, Barry Mills and David Sealy, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended February 28, 2011, Dreyfus Research Growth Fund’s Class A shares produced a total return of 30.37%, Class C shares returned 28.92%, Class I shares returned 30.87% and Class Z shares returned 30.85%. 1 In comparison, the fund’s benchmark, the Russell 1000 Growth Index (the “Index”), produced a total return of 24.94% during the same period. 2 Although stocks encountered heightened volatility in the spring and summer of 2010, a rally in the fall drove the U.S. stock market sharply higher.The fund produced higher returns than its benchmark, as our stock selection strategy produced above-average returns in nine of the benchmark’s 10 economic sectors. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. The fund invests in stocks selected by a team of core research analysts, with each analyst responsible for fund investments in his or her area of expertise. These analysts utilize a fundamental, bottom-up research process to identify investments for the fund. The fund invests in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation.The analysts, under the direction of the director of the core research team, determine the fund’s allocations among market sectors.The fund’s portfolio is structured so that its sector weightings generally are similar to those of its benchmark. The fund typically sells a security when the research analyst responsible for the investment believes there has been a negative change in fundamental factors surrounding the company, the company has become fully valued, or a more attractive opportunity has been identified. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Improved Economic Confidence Fueled a Market Rally Although much of the world had emerged from recession, a number of new developments shook investors’ confidence in the spring of 2010. Europe was roiled by a sovereign debt crisis, leading to fiscal austerity measures that threatened the region’s sluggish economic rebound. Meanwhile, disappointing housing and employment data in the United States weighed on already mild growth.As a result, U.S. stocks encountered heightened volatility over the first half of the reporting period. However, it became clearer over the summer that investors’ economic concerns may have been overblown. New stimulative efforts by the Federal Reserve Board helped convince many investors that the U.S. economy was unlikely to slip back into recession, and they began to look forward to better business conditions for U.S. and multinational compa-nies.A more optimistic investment outlook was reinforced by subsequent improvements in employment and consumer spending, as well as better-than-expected corporate earnings across a number of industry groups. Later in the fall, the end of uncertainty surrounding U.S. midterm elections and the passage of fiscally stimulative tax legislation lent further support to the stock market rally. However, the rally was interrupted in February when a wave of political unrest in the Middle East led to sharply higher crude oil prices. Security Selections Successful in Most Sectors Our analyst-driven security selection process proved effective in this market environment. Our stock picks in the information technology sector emphasized companies engaged in the emerging trend of “cloud computing,” in which businesses maintain data and applications over the Internet.Virtualization software developerVMware, data integration specialist Informatica and enterprise software developer Sybase advanced as this trend gathered momentum. Global positioning systems maker Trimble Navigation gained value as it continues to expand in emerging markets. The fund’s timely sale of Hewlett-Packard also strengthened relative performance. Retailers posted attractive results in the consumer discretionary sector. DVD rental company Netflix experienced better-than-expected subscriber growth stemming from its streaming video services, and 4 Amazon.com climbed due to robust holiday sales. Among industrial companies, engine manufacturer Cummins, heavy equipment maker Caterpillar and industrial conglomerate Dover saw robust demand from infrastructure construction. Although disappointments proved to be relatively mild during the reporting period, shortfalls in the financials sector weighed on the fund’s relative performance as Genworth Financial and Prudential Financial struggled with nonperforming loans and troubled housing markets. Positioned for a More Selective Market Environment We believe the economic recovery is likely to persist. Corporations have record amounts of cash on their balance sheets, profits in some industries have returned to pre-recession levels, and several domestic political uncertainties were resolved following the midterm elections. Nonetheless, stubbornly high U.S. unemployment and geopolitical turmoil could challenge investor sentiment. We anticipate that investors will become more selective in such an environment, favoring companies that can grow in a moderate-growth economy and avoiding those with weaker underlying business fundamentals. Consequently, we have increased the fund’s exposure to the consumer discretionary sector, and we have maintained underweighted exposure to the financials sector. March 15, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. It includes the maximum initial sales charge in the case of Class A shares, and the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — The Russell 1000 Growth Index is a widely accepted, unmanaged large-cap index that measures the performance of those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class Z shares of Dreyfus Research Growth Fund, Inc. on 2/28/01 to a $10,000 investment made in the Russell 1000 Growth Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph takes into account all applicable fees and expenses for Class Z shares. Performance for Class A, Class C and Class I shares will vary from the performance of Class Z shares shown above due to differences in charges and expenses.The Index is a widely accepted, unmanaged large-cap index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 2/28/11 Inception Date 1
